Title: Draft of a Resolution concerning Money Due British Subjects, [ca. 13 January 1778]
From: Jefferson, Thomas
To: 



[ca. 13 January 1778]

And whereas his Britannic majesty did on theday of1775 undertake by the strength of his fleets to shut up the several ports and havens of the American states and to intercept all commerce between the said states and other parts of the world, to which proceeding the British parliament had previously given their sanction by an act entitled an act
whereby the monies belonging to the subjects of his Britannic majesty in the hands of the citizens of this Commonwealth being rendered useless to such citizens who could no longer employ them to any profit, it becomes just that no compensation should be yeilded for the use thereof during the time that their commerce shall be so interrupted and cut off.
Resolved therefore that it is the opinion of this Committee that nothing should be demandeable under colour of interest or by way of damages for the use or detention of any monies due from any Citizen of this Commonwealth to any British subject from the said day of1775 till it shall appear to this assembly that  by a restitution of trade the said monies shall become again profitable to the holders thereof and the said states at the time of their rupture with Gr. Br. were unprovided with any naval power which might such interruption of their commerce and still are unprovided with such a one as may open the same in defiance of the hostile navy.
